DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/02/2022 has been entered.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach “generating second digital designators indicating that the cables are connected to the second ports and indicating the positions of the second ports to which the cables are connected” as recites in independent claim 15.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Harper et al. (US 10049276 B1) in view of Kato (US 20170228889 A1) and Holzmann et al.  (US 20130148524 A1).

Regarding claim 1, Harper teaches a method of configuring a radio frequency (RF) switch (Harper, Fig. 1), the method comprising: detecting, using image recognition (augmented electronic device installation system 712 which includes image processing module 734 (harper, Fig. 7), connections of cables to respective ports of  (user has options to select/use (Harper, Col. 10) either HDMI cable (Harper, Fig. 2D) or RCA cables (Harper, Fig. 2 G) for connection between the television receiver 122 (Harper, Figs. 2L-M) and the display device/audio receiver 124 (Harper, Figs. P-R), e.g.  when the RCA cables is selected/used, plug in the RCA cables (Harper, Fig. 2G) to RCA ports of the television receiver 122 (Harper, Fig. 2M), and take another image of the television receiver 122 after the user has plugged the cables into the ports to verify (i.e. detect) that the proper cables and ports were utilized (Harper, Col. 11)); assigning the ports of the to the , in response to the detecting (Harper, Figs. 2Q-R and Col. 11,  determines ports (such as 252a-252c on RCA ports) on the display device 124 to plug the other end of the cables that were previously plugged into the television receiver 122); 
However, Harper fails to explicitly teach the electrical appliances 122 and 124 as taught above is an antenna (i.e. telecommunication communication equipment) and an RF switch.  Further, Harper also fails to teach the method further comprising: testing the antenna, using the RF switch.
Holzmann teaches cables connect ports of device under test 7 (DUT/antenna) to RF switch 4 (Holzmann, Figs. 1, 5 and Pars. 65-66), which the RF switch allows radio frequency (RF) signal flows between measurement system 1 (i.e. RF instrument) and DUT 7 (antenna) (Holzmann, Fig. 1 and Par. 33) for testing the DUT 7 (Holzmann, Par. 77).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Holzmann into the Harper for setup and testing mobile communication system.

Regarding claim 8, the combination of Harper and Holzmann teaches previous claim.  
However, the combination does not teach the combination further teaches the method of Claim 1, wherein the detecting comprises identifying different respective unique visual indicators on the cables.
 (Harper, Figs. 2E-F and Col. 8 Lines 1-15, each separate connector/cable has a different color, number, diameter, or length).

Regarding claim 9, the combination of Harper and Holzmann teaches previous claim.  The combination further teaches the method of Claim 8, wherein the visual indicators comprise different respective colors, or different respective combinations of colors, on the cables (Harper, Figs. 2E-F and Col. 8 Lines 1-15.

Regarding claim 10, the combination of Harper and Holzmann teaches previous claim.  The combination further teaches the method of Claim 9, wherein the colors, or the combinations of colors, are on respective cable collars (Harper, Col. 8 Lines 1-15).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Harper et al. (US 10049276 B1) in view of Holzmann et al.  (US 20130148524 A1) and in further view of Giles et al. (US 20100240317 A1).

Regarding claim 2, the combination of Harper and Holzmann teaches previous claim.
However, the combination fails to explicitly teach the method of Claim 1, wherein the testing comprises return loss testing, isolation testing, and radiation pattern testing.
Giles teaches such feature (Giles, Fig. 5 and Par. 12, 104, 123, 128).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Giles into the combination of Harper and Holzmann to perform one or more diagnostic tests.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Harper et al. (US 10049276 B1) in view of Holzmann et al.  (US 20130148524 A1) and further in view of Apvrille (US 20180077200 A1).

Regarding claim 3, the combination of Harper and Holzmann teaches previous claim.
However, the combination does not mention the method of Claim 1, further comprising transmitting data regarding the connections of the cables from a first electronic device to a second electronic device, in response to the detecting.
Apvrille teaches such feature (Apvrille, Fig. 4 and Par. 47).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Apvrille into the combination Harper and Holzmann to retrieve current/configuration information.


Claims 4, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Harper et al. (US 10049276 B1) in view of Holzmann et al.  (US 20130148524 A1) and further in view of Apvrille (US 20180077200 A1) and further in further view of Kato (US 20170228889 A1).

Regarding claim 4, the combination of Harper, Holzmann and Apvrille teaches previous claim. The combination further teaches the method of Claim 3, wherein the detecting comprises controlling, via the first electronic device, a camera to capture at least one image of the antenna (take another image of the television receiver 122 after the user has plugged the cables into the ports (Harper, Col. 11)), wherein the detecting further comprises processing, via the first electronic device, the at least one image of the antenna to generate the data regarding the connections of the cables (verify (i.e. detect) that the proper cables and ports were utilized (Harper, Col. 11)),wherein the assigning comprises mapping, (Harper, Figs. 2Q-R and Col. 11, additional information 252a-252c (that assigning) on the display device/audio receiver 124).  
However, the combination does not teach the mapping is via the second electronic device and the mapping is based on using the data regarding the connections of the cables.
Kato teaches the operation assistance device (Kato, Fig. 1), using the connection information such as connection flag of the previous linking operation for determining the mounting/mapping position of respective port(s) which is/are not yet connected (Kato, Fig. 3 and Pars. 51, 81-83)).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Kato into the combination Harper, Holzmann and Apvrille to ensure the connection is made for each port according to design image/information.

Regarding claim 13, apparatus of claim 13 is performed by the method of claims 1 and 3.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claims 1 and 3 (method) for the apparatus of claim 13.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Harper et al. (US 10049276 B1) in view of Holzmann et al.  (US 20130148524 A1) and in further view of Kong et al. (US 20170223559 A1).

Regarding claim 6, the combination of Harper and Holzmann teaches previous claim.
However, the combination fails to explicitly teach the method of Claim 1, wherein the testing comprises connecting a first port or second port of a network analyzer to the ports of the antenna via the RF switch.
Kong teaches such feature (Kong, Fig. 1 and Par. 41).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Kong into the combination of Harper and Holzmann to utilize a vector network analyzer for the test.


Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Harper et al. (US 10049276 B1) in view of Holzmann et al.  (US 20130148524 A1) and further in further view of Kato (US 20170228889 A1).

Regarding claim 7, the combination of Harper and Holzmann teaches previous claim. The combination further teaches the method of Claim 1, further comprising detecting (Harper, Fig. 2K-L and Col. 9, identifies each possible port 226a-226i); and displaying, via a display screen, digital designators that indicate respective positions on the antenna that correspond to the ports (Harper, Col. 9, the image of the television receiver 122 is modified or overlaid with text, graphics, or images to indicate the type of each port).
However, Harper does not teach the identifies each possible port as taught above is identifies a respective position of each of the ports.
Kato teaches identify the position of the ports in the design information 32 (Kato, Fig. 3 and Pars. 59, 77).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Kato into the combination of Harper and Holzmann to identify the position of the ports.

Regarding claim 12, the combination of Harper and Holzmann teaches previous claim.
However, the combination does not teach the method of Claim 1, wherein the detecting comprises identifying different respective positions of the cables on the antenna.  
Kato teaches identifies the position of the ports (i.e. ports with respect to the cables) in the operation image (Kato, Fig. 6 and Pars. 76-77, 83).  
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Kato into the combination of Harper and Holzmann to determine the next/subsequent operation/instruction step.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Harper et al. (US 10049276 B1) in view of Holzmann et al.  (US 20130148524 A1) and further in view of Khan et al. (US 10812988 B1).

Regarding claim 11, the combination of Harper and Holzmann teaches previous claim.
However, the combination does not teach the method of Claim 8, wherein the visual indicators comprise different respective barcodes, strings of alphanumeric characters, or polygonal shapes on the cables.
Khan teaches the graphical representations of the ports may be depicted using another shape, a symbol, an alphanumeric character, a color, and/or the like (Khan, Col. 10).  
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Khan into the combination of Harper and Holzmann identify the cable using alphamunmeric indicator.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Harper et al. (US 10049276 B1) in view of Holzmann et al.  (US 20130148524 A1) and further in view of Apvrille (US 20180077200 A1) and further in further view of Kato (US 20170228889 A1) and further in further further view of Giles et al. (US 20100240317 A1), and Cao (US 20210297126 A1).

Regarding claim 14, the combination of Harper, Holzmann, Apvrille and Kato teaches previous claim. The combination further teaches the system of Claim 13, wherein the RF instrument comprises a network analyzer (Holzmann, Fig. 1 and Pars. 38, 87, measurement system 1 analyzes if the calculated results of the first DUT 7.sub.1 are correct), wherein the RF switch is configured to connect a first port or second port of the network analyzer to the ports of the antenna (Holzmann, Figs. 1, 5 and Pars. 65-66).
However, the combination fails to teach the network analyzer that is configured to measure return loss, isolation, and radiation pattern of the antenna, and wherein the ports of the antenna comprise thirty or more ports, and wherein the antenna comprises a cellular base station antenna.
Giles teaches using high-end test equipment such as network analyzers to measure the return loss parameter and antenna pattern(s) (Giles, Par. 12).
Cao teaches number of antenna ports at the base station side increase to hundreds or even more (Cao, Par. 2).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Giles and Cao into the combination of Harper, Holzmann, Apvrille and Kato to debug or evaluate the operation of potentially problematic components.


Response to Arguments
Applicant's arguments with respect to claims 1 and 13 have been considered but are moot in view of new ground(s) of rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Venkatraman US 20210366092 A1
Hu et al. US 20200186436 A1
Pinn et al. US 20140111346 A1 
German et al. US 20160132532 A1
Kritzler et al. US 20190026930 A1
Dolce et al. US 20200059566 A1
Mustafi et al. (US 20200349736 A1)
Tison et al. US 20140330511 A1
Didear et al. US 20210083992 A1
Brun et al. US 20210374406 A1
Brun et al. US 11374808 B2
Macauley et al. US 20090096581 A1
Takisaki US 20200137918 A1
Kritzler et al. US 20190026930 A1
Manes US 20120189259 A1 
Roy et al. US 20190372861 A1


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY HUYEN TRANDAI whose telephone number is (571)270-1914. The examiner can normally be reached Monday-Thurs 9AM-6:30PM and Friday 8AM-Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cindy Trandai/               Primary Examiner, Art Unit 2648 
11/29/2022